Citation Nr: 1125473	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  05-39 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1963 to October 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In August 2007, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In December 2007, the Board denied the Veteran's claim on the merits.  The Veteran appealed, and in February 2009, the clerk of the US Court of Appeals for Veterans Claims approved a Joint Motion for Remand (JMR) which vacated the Board's decision with respect to the claim for service connection for back disability and remanded it for action consistent with the JMR.  In conformance with the JMR, the case was remanded in January 2010.  The case has been returned to the Board and is ready for further review.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to 

compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In the January 2010 remand, the Board noted that it was required by the JMR to seek a VA examination with record review and clinical opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d) (West 2002).  It was then mandated by the Board that the Veteran be scheduled for a VA examination of the spine by a "qualified medical doctor (MD)".  The VA examiner was to provide an opinion as to whether it is more, less, or equally likely that disability of the Veteran's back at present is attributable to one or more injuries during service, as described by the Veteran in various written argument and verbal testimony, during his period of military service from May 1963 to October 1996.  The VA doctor was also requested to review the December 2009 statement of chiropractor H, which the Veteran had submitted to the Board and to include comment or discussion on this chiropractor's statement as well.  The RO was instructed that after this development, the RO should again address the claim on appeal, and this must include initial consideration of chiropractor H's December 2009 statement, as well as other evidence presented to the Board.  

Subsequently, the Veteran was afforded a VA examination in September 2010.  However the record reveals that the VA examiner was not an MD, but rather a family nurse practitioner.  Additionally, the VA examiner did not indicate that she reviewed the December 2009 statement of chiropractor H, and she did not include comment or discussion on this chiropractor's statement as well.  Further, since the VA examination in September 2010 was conducted, the Veteran's chiropractor has submitted an addendum statement dated in May 2011.  Corrective action upon remand is thus required.  See Stegall v. West, supra.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that 

the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran examined by a medical doctor.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The doctor should provide an opinion as to whether it is more, less, or equally likely that disability of the Veteran's back at present is attributable to one or more injuries during service, as described by the Veteran in various written argument and verbal testimony, during his period of military service from May 1963 to October 1996.  Any opinion or statement that the requested opinion would require speculation will not be satisfactory or acceptable.  

In providing a narrative opinion, the VA doctor is also requested to review the December 2009 statement of chiropractor H, as well as his addendum dated in May 2011, and to include comment or discussion on this chiropractor's statements as well.  If the VA physician finds any internal inconsistencies with respect to the clinical history on file, he should also comment on such inconsistency.  The clinical opinions and discussion regarding the likely etiological origins of the Veteran's low back disability must include a discussion of the 

clinical history on file, and include clear reasons and bases in support of all opinions provided.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim for should be readjudicated.  The RO is instructed to review and discuss all evidence associated with the file since the issuance of the last supplemental statement of the case in March 2011.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


